Citation Nr: 0720335	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served with the Army National Guard from October 
1986 to October 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  By a February 1999 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran appealed.  
A May 2002 Board decision denied service connection for a 
psychiatric disorder.  The veteran appealed.  While on 
subsequent remand to the RO, the veteran withdrew his appeal.  
In December 2004, the veteran filed a claim to reopen his 
claim for entitlement to service connection for a psychiatric 
disorder. 

2.  Evidence associated with the claims file since the May 
2002 Board decision raises a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a psychiatric disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a February 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information necessary to reopen the claim and 
the evidence and information necessary to establish 
entitlement to the underlying claim).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because such notice is not required with 
respect to claims to reopen.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (noting that notice 
regarding these elements is required upon receipt of an 
application for service connection); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records, 
VA treatment records, private treatment records, and a VA 
examination report are associated with the claims file.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The Board thus finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  VA's duty to assist has been 
fulfilled.  

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In a February 1999 rating decision, the RO denied service 
connection for a psychiatric disorder because such injury was 
not incurred in or caused by active military service.  The 
veteran appealed that decision.  By a May 2002 decision, the 
Board denied the claim for service connection because a 
psychiatric disorder did not manifest during active duty for 
training and was not eligible for presumptive service 
connection because active duty for training is not active 
military service.  The veteran appealed that decision and 
eventually the matter was remanded to the RO for VCAA 
compliance and substantive development.  In May 2004, the 
veteran withdrew his appeal.  See 38 C.F.R. § 20.204(b) 
(2006).  In December 2004, the veteran attempted to continue 
his appeal, but was notified by the RO that such an action 
was not permitted.  See 38 C.F.R. § 20.204(c).  The May 2002 
Board decision was thus final based on the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2006).  
The RO accepted the veteran's December 2004 letter as a claim 
to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  In a 
June 2005 rating letter, the RO did not find new and material 
evidence to reopen the veteran's claim because the evidence 
submitted was not new and material.

Because the May 2002 Board decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the May 2002 decision 
includes service personnel records establishing National 
Guard service from October 1986 to October 1988 with active 
duty for training from December 1986 to March 1987.  Also of 
record were service medical records which indicated normal 
psychiatric condition upon entrance into the National Guard.  
In April 1998 and May 1999 lay statements, the veteran stated 
that was hospitalized for a psychiatric disorder within one 
year of discharge from the National Guard and that he was 
discharged from the National Guard while hospitalized in 
1998.  Also of record were private treatment records from 
February 1988 through August 1998 indicating treatment for 
schizophrenia, schizoaffective disorder, and organic 
personality syndrome.  

Evidence of record submitted after the May 2002 decision 
includes VA treatment records from March 2001 through 
November 2004 indicating treatment for a psychiatric 
disorder.  Duplicative private treatment records from 
February 1988 through February 1998 demonstrated treatment 
for psychiatric disorders.  Newly submitted were lay 
statements asserting current psychiatric treatment and that a 
nervous breakdown had occurred during active duty for 
training.  In a March 2006 lay statement, the veteran 
asserted that medical records at an Army hospital at Ft. 
Still, Oklahoma would show a nervous breakdown during active 
duty for training in February and March 1987.

The Board finds that new and material evidence has been 
submitted.  The VA treatment records and lay statements are 
new because they had not been previously submitted to the RO.  
The newly submitted evidence is also material because the 
veteran asserts that medical evidence exists that shows 
incurrence of a psychiatric disorder during his active duty 
for training, which would possibly entitle the veteran to 
service connection.  See 38 U.S.C.A. § 101(24) (2006) (noting 
that active duty for training is considered active military 
service for service connection purposes only for injuries and 
diseases incurred in or aggravated in the line of duty).  
Such information, presumed credible, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, is not cumulative, redundant, and raises a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  Accordingly, because the Board finds that new and 
material evidence has been received since the May 2002 Board 
decision that denied service connection for a psychiatric 
disorder, the claim is reopened and must be adjudicated de 
novo.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened; the appeal is granted to this extent only. 


REMAND

The Board finds that the evidence of record requires 
development prior to a re-adjudication of the claim.  In a 
March 2006 lay statement, the veteran asserted that he had a 
nervous breakdown in February or March 1987 while on active 
duty for training and was treated at an Army hospital at Ft. 
Still, Oklahoma.  No search for these records has yet been 
conducted.  In an August 2003 letter, the RO requested 
certain medical evidence from the Michigan State Adjutant 
General regarding the veteran.  Although it appears that the 
Adjutant General did forward one additional record, there is 
no response associated with the claims file that indicates a 
search was conducted for the other requested records.  
Accordingly, prior to a re-adjudication, the RO must attempt 
to obtain these records.  See 38 C.F.R. § 3.159(c) (noting 
that VA's duty to assist includes efforts to obtain certain 
relevant records).

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to procure copies 
of all pertinent records which have not 
previously been obtained or identified, to 
specifically include psychiatric treatment 
records from the Army hospital located at 
Ft. Still, Oklahoma for the time period 
February 1987 through March 1987.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If not obtained, a negative response must 
be associated with the claims file.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  The RO must again contact the Michigan 
State Adjutant General to request all 
records from the veteran's National Guard 
service.  Specifically, the RO must 
request all medical treatment records for 
the veteran's period of service from 
October 1986 to October 1988, to include 
the period of active duty for training 
from December 1986 to March 1987; all 
records upon which the veteran's discharge 
status was upgraded in 1998 to 
"honorable"; a copy of all physical 
examinations; any line of duty 
determinations; and any other medical or 
personnel records showing medical or 
psychiatric treatment.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If not 
obtained, a negative response must be 
associated with the claims file.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, to include a psychiatric 
examination, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


